Citation Nr: 0721386	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-09 945	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hyperlipidemia 
(claimed as high cholesterol).

2.  Entitlement to service connection for angina.

3.  Entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cervical spine fusion.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1991.

This appeal arose from rating actions of the Department of 
Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1961 to January 1991.

2.  On June 26, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


